Filed 4/20/16 P. v. Wright CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145659
v.
ANTHONY EDWARD WRIGHT,                                               (Solano County
                                                                     Super. Ct. No. VCR210019)
         Defendant and Appellant.


         Anthony Edward Wright appeals from a post judgment order denying his
Proposition 47 petition for resentencing (Pen. Code, § 1170.18, subd. (a)). His counsel
raises no issues and asks this court for an independent review of the record to determine
whether there are any arguable issues. (People v. Wende (1979) 25 Cal.3d 436.)
Defendant was apprised of his right to file a supplemental brief, but did not do so.
         On March 10, 2011, defendant pled no contest to second degree commercial
burglary, grand theft, and petty theft with a prior (Pen. Code, §§ 459, 487, subd. (a), and
484, subd. (a)/666). The charges stemmed from defendant’s theft of merchandise from
the Kohl’s department store in Vallejo. The court placed defendant on probation.
         On June 3, 2015, defendant petitioned to reduce his felony convictions to
misdemeanor petty thefts (Pen. Code, § 490.2) pursuant to Proposition 47, reasoning that
the value of the property taken was less than $950. He argued that the value of the
property taken was $930.97 because he received only $91 for a fraudulent return of an
item valued at $138. The People opposed the petition, asserting that the total value of the
merchandise taken was $977.97 including $138, the value of the fraudulent return, and


                                                             1
hence, defendant was not entitled to relief. The trial court denied the petition, reasoning
that the definition of the loss was the total value of the property taken, not the discounted
credit or returned value.
       The trial court properly denied the petition. This court has reviewed the entire
record and there are no meritorious issues to be argued.
       The order is affirmed.




                                              2
                                _________________________
                                Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Streeter, J.




                            3